Title: To James Madison from James Leander Cathcart, 6 November 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


6 November 1801, Leghorn. No. 13. Transmits dispatches received on 5 Nov. from Eaton and duplicates of earlier ones already forwarded. Is distressed at news from Eaton that U.S. squadron had gone to Gibraltar and left enemy coast unguarded; hopes at least one frigate will have returned. U.S. citizens trading at Leghorn complain of lack of protection, no warship having appeared at Leghorn since the beginning of the war. Impatiently awaits instructions from the president.
 

   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). RC 1 p.; docketed by Wagner. Enclosure (1 p.; docketed by Wagner as received in Cathcart’s 6 Nov. dispatch) is Cathcart to Eaton, 6 Nov. 1801, replying to a 15 Oct. letter from Eaton and giving him permission to open a packet for Commodore Dale. Among the duplicates transmitted was probably a copy of a 25 Aug. 1801 letter from Dale to Cathcart (2 pp.; docketed by Wagner as received in Cathcart’s no. 11) bearing a 6 Nov. 1801 note signed by Cathcart: “From the date of this letter I have not receiv’d a single line from Comodore Dale.”


   A full transcription of this document has been added to the digital edition.
